Pfeifer, J.,
concurring in syllabus and judgment only. I concur to make clear that the causal chain was too extended in this case for the negligent doctor to be liable for damages related to Steven Simmerer’s heart defect. However, if the Simmerers had sought a permanent sterilization in order to prevent the birth of a child who might be especially at risk for birth defects, I would hold differently. In that instance, I believe there would be enough of a direct link to the child’s condition that the doctor who negligently performed the sterilization procedure could be held liable.